 

Exhibit 10.2

 

EXECUTION COPY

 

DEVELOPMENT AND INDEMNIFICATION AGREEMENT

 

by and among

 

CONCORD ENERGY PARTNERS, LLC,

 

York Renewable Energy Partners LLC

 

and

 

BLUE SPHERE CORPORATION

 

Dated as of January 30, 2015

 



 

 



 

TABLE OF CONTENTS

 

Section 1.      Consideration 2       Section 2.      The Closing 2      
Section 3.      Representations and Warranties of Development 2       (a)
Organization 3 (b) Authorization of the Documents; No Conflicts 3 (c) Required
Consents or Approvals 4 (d) Capitalization of Project LLC 4 (e) Defaults 5 (f)
Absence of Undisclosed Liabilities 5 (g) Absence of Changes 5 (h) Assets,
Properties and Rights; Title 6 (i) Employees; Employee Benefits 6 (j) Contracts
7 (k) Compliance; Licenses and Permits; Environmental Matters 7 (l) Litigation 8
(m) Tax Matters 9 (n) Related Party Transactions 9 (o) Brokers 10 (p) Real
Property 10 (q) Project Intellectual Property 11 (r) Bank Accounts; Managers;
Officers  . 12 (s) Powers of Attorney  . 12 (t) Eligibility for Tax Credits 12
(u) Project Development 12 (v) Regulatory Matters 13 (w) Qualification 13 (x)
Information 14       Section 4.      Representations and Warranties of the
Company 14       (a) Organization 14 (b) Authorization of the Documents; No
Conflicts 14 (c) No Consent or Approval Required 15 (d) Authorization of Series
B Units 15 (e) Registration Rights 15       Section 5.      Representations and
Warranties of the Investor 15       (a) Authorization of the Documents; No
Conflicts 16 (b) Brokers and Finders 16       Section 6.      Closing
Deliverables 16       (a) Development’s Closing Deliverables 16

  

i

 



 

TABLE OF CONTENTS

 

(b) The Company’s Closing Deliverables 18 (c) Investor’s Closing Deliverables 18
      Section 7.      Covenants 18       (a) Tax Characterization 18 (b)
Insurance 19 (c) Public Announcements 19 (d) Confidentiality 19 (e) Transfer
Taxes 19 (f) Development Release 20 (g) Project LLC Liabilities 20 (h) Cancelled
Promissory Notes 20 (i) Further Assurances 20       Section 8.
     Indemnification 20       (a) Survival of Representations, Warranties,
Agreements and Covenants, Etc. 20 (b) Indemnification 21 (c) Limits on
Indemnification 22 (d) Set-Off Right 23       Section 9.      Assignment;
Parties in Interest 23     Section 10.      Entire Agreement; Severability. 23  
  Section 11.      Notices. 23     Section 12.      Amendments; Waivers 25    
Section 13.      Counterparts 25     Section 14.      Headings 25     Section
15.      Governing Law 25   Section 16.      Arbitration 25     Section 17.
     Specific Performance 26     Section 18.      Definitions; Interpretation 26
      (a) Definitions 26 (b) Index of Certain Other Definitions 32 (c) Rules of
Construction 33

 



ii

 

 

EXHIBITS AND SCHEDULES

 

Exhibits       Exhibit A Project LLC Purchase Agreement Exhibit B Form of LLC
Agreement

 

Disclosure Schedules

 

Development Disclosure Schedules

 

Schedules       Schedule 3(b) Consents and Notices Schedule 3(d) Capitalization
of Project LLC Schedule 3(f) Project LLC Liabilities Schedule 3(g) Absence of
Changes Schedule 3(h) Description of Assets Schedule 3(j) Contracts and
Contracts Notices and Consents Schedule 3(k)(i) Permits Schedule 3(k)(ii)
Outstanding Permits Schedule 3(k)(iv) Consents and Notices under Permits and
Outstanding Permits Schedule 3(k)(v) Storage Tanks Schedule 3(k)(vi)
Environmental Documentation Schedule 3(k)(vii) Releases Schedule 3(n) Related
Party Transactions Schedule 3(p) Real Property Schedule 3(q) Project
Intellectual Property Schedule 3(r) Bank Accounts; Managers; Officers Schedule
3(s) Powers of Attorney Schedule 3(t) Production Tax Credit Schedule 3(u)
Project Development Schedule 6(a)(x) Biomass supply agreements to be delivered
at Closing Schedule C Permitted Encumbrances

 



iii

 

 

DEVELOPMENT AND INDEMNIFICATION AGREEMENT

 

This Development and Indemnification Agreement, dated as of January 30, 2015
(this “Agreement”), is entered into by and among Concord Energy Partners, LLC, a
Delaware limited liability company (the “Company”), York Renewable Energy
Partners LLC, a Delaware limited liability company (the “Investor”), and Blue
Sphere Corporation, a Nevada corporation (“Development”). Capitalized terms not
otherwise defined herein shall have the meanings set forth in ‎Section 18.

 

WHEREAS, Orbit Energy Charlotte, LLC, a North Carolina limited liability company
(“Project LLC”), holds certain development rights and other assets, including
without limitation, certain permits, technology rights and contractual rights
necessary for the construction and operation of a high solids anaerobic
digestion and energy generation facility for the production of biogas and
electricity in Charlotte, North Carolina (the “Project”);

 

WHEREAS, Project LLC was organized by Orbit Energy, Inc., a North Carolina
corporation (“Seller”) and pursuant to a certain Amended and Restated Orbit
Energy Charlotte, LLC Purchase Agreement, (including Exhibit A thereto) made and
entered into by Seller and Development as of November 19, 2014 (the “Orbit
Purchase Agreement”), Development purchased 100% of the limited liability
company interests of Project LLC (the “Interests”) from Seller, and Development
became the sole member of Project LLC on November 19, 2014;

 

WHEREAS, Development, during the period in which it was the sole member of
Project LLC, on behalf of Project LLC, procured and coordinated contractual and
governmental and permitting rights necessary for the development and
construction of the Project;

 

WHEREAS, Development, Buyer and the Investor have been engaged in negotiations
to effect a transaction whereby Development would contribute 100% of the
Interests to the Company and the Investor would make certain capital
contributions to the Company, such that Development and the Investor would
become the sole members of the Company, and the Company would become the sole
member of Project LLC (“Previous Transaction”), however the Previous Transaction
was not consummated;

 

WHEREAS, under the Orbit Purchase Agreement, Development has an obligation to
make certain payments to Seller, including without limitation, a Development
Fee, (as defined in the Orbit Purchase Agreement) and pursuant to Section 3.3 of
the Orbit Purchase Agreement, if payment in full of the Development Fee is not
made by Development on December 15, 2015, as extended to January 15, 2015, the
Interests automatically revert to Seller without further action, and effective
on the date hereof, with the consent of Development, the Investor, Seller and
the Company, such reversion occurred and Seller became the sole legal and
beneficial owner of the Interests and the sole member of Project LLC;

 



 

 

 

WHEREAS, in lieu of the Previous Transaction, Development, Seller and the
Company have determined that immediately prior to the Closing hereunder, the
Company shall (1) purchase, pursuant to the terms and conditions of the Orbit
Energy Charlotte, LLC Membership Interest Purchase Agreement among the Company,
Seller, Project LLC and Development dated the date hereof, (attached hereto as
Exhibit A) (“Project LLC Purchase Agreement”), 100% of the Interests from Seller
for $917,764, in reliance on the representations, warranties and covenants of
Seller set forth in the Project LLC Purchase Agreement and the representations
and warranties regarding Project LLC, its assets and liabilities and the Project
and the covenants of Development set forth herein; and (2) in consideration of
the representations and warranties regarding Project LLC, its assets and
liabilities and the Project and the covenants of Development set forth herein,
pay to Development $1,250,000 and issue to Development 250 Series B units of the
Company (“Series B Units”), such that the Investor will be a member of the
Company holding 750 Series A units (“Series A Units”) representing 75% of the
limited liability company interests of the Company, and Development will be
admitted as a member of the Company holding 250 Series B Units representing 25%
of the limited liability company interests of the Company in accordance with the
terms of an amended and restated limited liability company agreement of the
Company, the form of which is attached here to as Exhibit B (the “LLC
Agreement”);

 

WHEREAS, contemporaneous with the Closing hereunder, the closing of the purchase
of the Interests by the Company from Seller shall take place;

 

WHEREAS, Project LLC has executed a Purchase and Sale Agreement with Hillcrest
Investors, Inc. dated May 3, 2013, as amended to date, to acquire certain real
property located at 600 Johnson Road, Charlotte, North Carolina, on which the
Project shall be located, the closing of which shall take place on the Closing
Date immediately following the Closing hereunder (the “Real Property Closing”);

 

NOW, THEREFORE, in consideration of the foregoing and the covenants, agreements,
representations and warranties contained in this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the parties hereto hereby agree as follows:

 

Section 1. Consideration

 

Pursuant to the terms of the LLC Agreement and herein, as consideration for the
representations, warranties, covenants and obligations of Development hereunder,
at the Closing the Company shall (i) pay to Development $1,250,000 in cash (the
“Cash Consideration”), by wire transfer of immediately available funds in
accordance with the wire transfer instructions previously delivered to the
Company, and (ii) issue to Development 250 Series B Units and shall admit
Development as a member of the Company in accordance with the terms of the LLC
Agreement, effective as of the Closing (the Cash Consideration and the Series B
Units, together, the “Consideration”).

 

Section 2. The Closing

 

The closing hereunder shall take place simultaneously with the execution of this
Agreement on the date of this Agreement (the “Closing Date”) at the offices of
Sullivan & Worcester LLP, One Post Office Square, Boston, MA 02109 (the
“Closing”).

 



2

 

 

Section 3. Representations and Warranties of Development

 

Except as set forth in the appropriately numbered section of the Development
Disclosure Schedules, and as an inducement to the Investor to pay the
Consideration, Development hereby represents and warrants to the Investor as of
the date hereof as follows:

 

(a)          Organization

 

Development is a duly organized and validly existing corporation under the laws
of Nevada, is duly qualified to do business and is in good standing in each
other jurisdiction where the laws of that jurisdiction require such
qualification and has all requisite corporate power and authority to own, lease
and operate the assets used in its business, to carry on its business as
presently conducted, to enter into the Documents to which it is or will be a
party, to perform its obligations thereunder, and to consummate the transactions
contemplated thereby. Project LLC is a duly organized and validly existing
limited liability company under the laws of North Carolina, is duly qualified to
do business and is in good standing in each other jurisdiction where the laws of
that jurisdiction require such qualification and has all requisite limited
liability company power and authority to own, lease and operate the assets used
in its business, to carry on its business as presently conducted, to enter into
the Documents to which it is or will be a party, to perform its obligations
thereunder, and to consummate the transactions contemplated thereby. Development
has made available to the Investor true and complete copies of its and Project
LLC’s executed Organizational Documents, as presently in effect.

 

(b)          Authorization of the Documents; No Conflicts

 

(i)          Each of Development and Project LLC has all requisite corporate or
limited liability company power and authority, as applicable, to execute,
deliver and perform under the Documents to which it is a party and to consummate
the transactions contemplated thereby. The execution, delivery and performance
by each of Development and Project LLC of the Documents to which it is a party
have been duly authorized by all requisite board of directors and shareholder
action or limited liability company manager and member action, as applicable, of
such entity, and each Document to which Development or Project LLC is a party
constitutes a valid and binding obligation of Development or Project LLC, as
applicable, enforceable against Development or Project LLC, as applicable, in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditor’s rights and to general equitable principles.
The approval of Development’s shareholders is not required to execute, deliver
and perform the Documents to which it is a party or to consummate the
transactions contemplated by the Documents.

 

(ii)         The execution, delivery and performance by each of Development and
Project LLC of the Documents to which it is a party, its consummation of the
transactions contemplated thereby and its compliance with the provisions thereof
will not (A) violate any provision of any Law applicable to Development or
Project LLC or any of their respective properties or assets, (B) conflict with
or result in any breach of any of the terms, conditions or provisions of, or
constitute (with due notice or lapse of time, or both) a default or give rise to
any right of termination, cancellation or acceleration under their respective
Organizational Documents, or (C) except as set forth on Schedule 3(b), conflict
with or result in any breach of any of the terms, conditions or provisions of,
or constitute (with due notice or lapse of time, or both) a default or give rise
to any right of termination, cancellation or acceleration under, or result in
the creation of any Encumbrance upon any of the properties or assets of
Development or Project LLC, including, without limitation, under any Contract,
Permit or Outstanding Permit.

 



3

 

 

(c)          Required Consents or Approvals

 

All filings, consents and approvals set forth on Schedule 3(b), Schedule 3(j)
and Schedule 3(k)(iv) have been timely made or obtained, as applicable, and
there are no notices, consents, approvals or authorizations of, declarations to
or filings with any Person, including any Governmental Authority, required for
the valid authorization, execution and delivery by each of Development and
Project LLC of any Document to which it is a party or for its consummation of
the transactions contemplated thereby.

 

(d)          Capitalization of Project LLC

 

(i)          Project LLC was organized by Seller and pursuant to the Orbit
Purchase Agreement, Development purchased 100% the Interests from Seller, and
Development became the sole member of Project LLC on November 19, 2014. Pursuant
to Section 3.3 of the Orbit Purchase Agreement, the Interests automatically
reverted to Seller without further action, and effective on the date hereof,
Seller again became the sole owner of the Interests and the sole member of
Project LLC.

 

(ii)         Schedule 3(d) accurately sets forth for Project LLC, for the
periods from its date of formation through the date hereof: (i) the number and
type of its authorized limited liability company interests, (ii) the number and
type of its outstanding limited liability company interests, and (iii) the names
and addresses of record of all members and all other holders of its issued and
outstanding limited liability company interests, and the number and types of
limited liability company interests held of record by each of them. Project LLC
has no other equity interests other than the limited liability company interests
authorized or issued and outstanding, other than those set forth on Schedule
3(d).

 

(iii)        All of the issued and outstanding limited liability company
interests of Project LLC have been duly authorized and validly issued and are
fully paid and non-assessable, with no personal liability attaching to the
ownership thereof. No subscription, warrant, option, convertible security or
other right (contingent or otherwise) to purchase or acquire any equity
securities of Project LLC is authorized or outstanding; Project LLC has no
obligation (contingent or otherwise) to issue any subscription, warrant, option,
convertible security or other such right or to issue or distribute to holders of
any limited liability company interests or other equity securities or any
evidences of indebtedness or assets; Project LLC has no obligation (contingent
or otherwise) to purchase, redeem or otherwise acquire any of its equity
securities or any interest therein or to pay any dividend or make any other
distribution in respect thereof, and there are no outstanding or authorized
equity appreciation, phantom equity or similar rights with respect to Project
LLC. Other than as contemplated by this Agreement, since the date of formation
of Project LLC, there have not been any members or holders of limited liability
company interests of Project LLC other than Development and Seller.

 



4

 

 

(iv)        All of the issued and outstanding equity securities of Project LLC
have been offered, issued and sold by Project LLC in compliance with applicable
federal and state securities Laws. Project LLC has not issued any certificates
or other instruments to evidence its equity interests.

 

(v)         There is no limited liability company agreement of Project LLC.
Seller is the sole member of Project LLC and the sole record and beneficial
owner of all of the issued and outstanding limited liability company interests
of Project LLC, and Development has complied with all requirements required by
Law to consummate the transfer of 100% of the limited liability company
interests of Project LLC from Development to Seller and to admit Seller as the
sole member of Project LLC.

 

(e)          Defaults

 

Project LLC (i) is not in default under its Organizational Documents or any
Contract or Permitted Encumbrance to which it is a party or by which it or its
properties are bound or affected and (ii) is not in material default under any
Law applicable to Project LLC. There exists no condition, event or act which
constitutes, or which, after notice, lapse of time or both, would constitute, a
default by Project LLC under any of the foregoing.

 

(f)          Absence of Undisclosed Liabilities

 

Schedule 3(f) sets forth the Liabilities of Project LLC or any of its assets or
the Project. Except at set forth on Schedule 3(f), Project LLC has no
Liabilities.

 

(g)          Absence of Changes

 

With respect to Project LLC, since the date of its formation, except as set
forth on Schedule 3(g) there has not been:

 

(i)          any Material Adverse Event,

 

(ii)         any borrowing or agreement to borrow funds or any Liability
incurred by Project LLC,

 

(iii)        any asset or property of Project LLC made subject to any
Encumbrance or Lien of any kind other than Permitted Encumbrances,

 

(iv)        any waiver of any right of Project LLC or the cancellation of any
debt owed to or claim held by Project LLC,

 

(v)         any payment of distributions on, or other distribution with respect
to, or any direct or indirect redemption, purchase or acquisition of, any equity
securities of Project LLC,

 

(vi)        any disposition of any material tangible or intangible asset of
Project LLC, or any acquisition of any material tangible or intangible asset by
Project LLC,

 



5

 

 

(vii)       any loan by Project LLC to any officer, director, employee,
consultant, agent, affiliate or stockholder or member,

 

(viii)      any damage, destruction or loss (whether or not covered by
insurance) of any material asset of Project LLC,

 

(ix)         any entry into, or amendment or waiver of any right under, any
Contract by Project LLC,

 

(x)          any change to any material tax elections (except as required by
applicable Law), tax accounting period or tax accounting methods (except as
required by applicable Law), any surrender of any right to claim a material tax
refund, any settlement or compromise of any material tax Liability, or any entry
into, or payment of, any amount under, any tax indemnity, tax sharing, tax
allocation or similar agreement,

 

(xi)         the filing or commencement of any Claim, litigation or action by or
against Project LLC,

 

(xii)        any other transaction not in the ordinary course of business, or

 

(xiii)       any agreement or commitment with respect to any of the foregoing
matters.

 

(h)          Assets, Properties and Rights; Title

 

(i)          All of the assets owned, leased, used or held for use and necessary
for the development, construction and operation of the Project are set forth on
Schedule 3(h) together with the Project Miscellaneous Assets (collectively,
“Project Assets”).

 

(ii)         Project LLC does not own any equity of any kind in any corporation,
partnership, limited liability company, joint venture, association or other
entity.

 

(iii)        No Project Assets have been retained by Development or any of its
Affiliates.

 

(iv)        Following the consummation of the Project LLC Purchase Agreement and
the transactions contemplated by this Agreement, the Company will have good and
valid title to all of the issued and outstanding limited liability company
interests in Project LLC, free and clear of all mortgages, judgments, Claims,
liens, security interests, pledges, escrows, charges, pre-emptive rights, rights
of first offer or first refusal, or other encumbrances of any kind or character
whatsoever (“Encumbrances”) and the Company will be the sole member of Project
LLC.

 

(i)          Employees; Employee Benefits

 

(i)          Project LLC has no employees or independent contractors, and has no
Liability with respect to former employees or independent contractors, if any.

 



6

 

 

(ii)         Project LLC does not have any Liability, under or to, or sponsor,
maintain, contribute to or otherwise participate in any Employee Benefit Plan.

 

(j)          Contracts

 

(i)          Schedule 3(j) sets forth an accurate and complete list of all
contracts, indentures, leases, agreements and instruments (each, a “Contract”
and collectively, the “Contracts”), whether written or oral (including any and
all amendments, modifications, supplements and side letters with respect
thereto), to which Project LLC is a party or by which it or any of its assets
(including the Project and the Real Property) are bound or which comprise or are
necessary to any Project Assets.

 

(ii)         Except as set forth in Schedule 3(j), all of the Contracts are in
full force and effect and are enforceable in all respects in accordance with
their terms and neither Project LLC nor any other party thereto is in breach or
in default under (and no event has occurred which with notice or the passage of
time or both would constitute a breach or default under) any such Contract. No
Person has provided notice that it may, or threatened in writing to, terminate
or cancel any Contract. As of the date hereof, no Contract or Law restricts or
inhibits in any way Project LLC’s right or ability to conduct its business in
the manner as currently intended, other than any Law that requires Project LLC
to obtain one or more Outstanding Permits. Set forth on Schedule 3(j) is a list
of each Contract under which a notice to or consent from a counterparty is
required in order to consummate the transactions contemplated by this Agreement
or the Project LLC Purchase Agreement and to develop, construct, own or operate
the Project.

 

(k)          Compliance; Licenses and Permits; Environmental Matters

 

(i)          Schedule 3(k)(i) lists all Permits that are currently issued to
Project LLC relating to the Project. Project LLC has complied in all material
respects with, and is not in material violation in any respect of, any Law or
Permit. To the Knowledge of Development, there is no fact or circumstance,
including a proposed change in Law, which would, or might reasonably be expected
to, result in any material violation by Project LLC of any Law or Permit. All of
the Permits listed on Schedule 3(k)(i) are final and in full force and effect,
the periods to appeal such Permits have expired, no material violations are
outstanding or uncured with respect to any such Permits, and no Claim is pending
or, to the Knowledge of Development, threatened to revoke, limit or materially
modify any such Permits.

 

(ii)         Schedule 3(k)(ii) lists all of the other Permits (including all
pending applications for Permits) that Project LLC still requires, as of the
date hereof, in order to develop, construct, own or operate the Project in the
manner as currently intended and in compliance with Law (the “Outstanding
Permits”). Except as set forth on Schedule 3(k)(ii), complete applications for
all Outstanding Permits have been filed with the appropriate Governmental
Authorities, and Development has no reason to believe the Outstanding Permits
will not be issued in due course.

 



7

 

 

(iii)        As of the date hereof, the Permits and the Outstanding Permits
constitute all of the licenses, permits, approvals, registrations and other
authorizations that are required to develop, construct, own and operate the
Project as currently intended and in compliance with Law.

 

(iv)        Schedule 3(k)(iv) lists all Permits and Outstanding Permits for
which a notice to or consent of a Governmental Authority or other Person is
required in order to consummate the transactions contemplated by this Agreement
or the Project LLC Purchase Agreement.

 

(v)         Schedule 3(k)(v) contains a complete and accurate list of all active
or abandoned aboveground or underground storage tanks located on the Real
Property.

 

(vi)        Development has provided or otherwise made available to Investor any
and all environmental reports, studies, audits, sampling data, site assessments,
risk assessments, economic models and other similar documents with respect to
the business or assets of Project LLC or the Real Property related to compliance
with Environmental and Safety Requirements (the “Environmental Documentation”),
which Environmental Documentation is listed on Schedule 3(k)(vi).

 

(vii)       Project LLC and the Real Property have been and are in material
compliance with all Environmental and Safety Requirements, and there are no
Claims pending or, to the Knowledge of Development, threatened with respect to
Project LLC, the Real Property or the Project alleging any failure to so comply
or involving any of Project LLC’s current or past operations or any of its
current or past real property. Neither Development nor Project LLC has received
any written notice, report or written Claim regarding, and Development has no
Knowledge of, any (A) actual or alleged violation by Project LLC, the Project or
the Real Property of Environmental and Safety Requirements or (B) actual or
potential Liability of Project LLC arising under Environmental and Safety
Requirements, including, without limitation, any investigatory, remedial or
corrective action obligation. Project LLC has not expressly assumed or
undertaken any Liability of any other Person under any Environmental and Safety
Requirement. Project LLC has not generated, treated, stored, disposed of,
arranged for or permitted the disposal of, transported, handled or Released any
Hazardous Material, or owned, operated or leased any real property or assets in
a manner that has given rise or is reasonably likely to give rise to Liabilities
pursuant to any Environmental and Safety Requirement, including any Liability
for response costs, corrective action costs, personal injury, property damage,
natural resources damage or attorney fees, or any investigative, corrective or
remedial obligations. Except as set forth on Schedule 3(k)(vii), there has been
no Release of any Hazardous Material at or onto the Real Property or any
property owned, leased or operated by Project LLC, and all such properties are
free of any Environmental Liens.

 

(viii)      Project LLC has entered a Brownfields Agreement with the North
Carolina Department of Environmental and Natural Resources with respect to the
Project and the Real Property, and Project LLC is in compliance with all terms
and conditions of the Brownfields Agreement.

 



8

 

 

(l)          Litigation

 

There is no litigation, cause of action, challenge, appeal (whether
administrative or judicial) arbitration, audit, hearing, suit, investigation or
proceeding (whether civil, criminal, administrative, investigative or informal)
commenced or brought by any Person and conducted, or heard by or before, or
otherwise involving, any Governmental Authority or arbitrator (“Proceedings”)
pending or, to Development’s Knowledge, threatened against Project LLC; and
neither Project LLC nor any of its assets are subject to or bound by any
injunction, order, judgment or decree of any Governmental Authority.

 

(m)          Tax Matters

 

(i)          All Tax returns required to be filed by Development (with respect
to the Project) and Project LLC have been timely filed and are true, correct and
complete in all material respects, and all Taxes required to have been paid by
Development (with respect to the Project) and by Project LLC have been paid or
accrued within the prescribed period or any extension thereof. All Taxes
required to be withheld by Development or Project LLC have been collected and
withheld and have been either paid to the respective Governmental Authorities,
set aside in accounts for such purpose, or accrued, reserved against, and
entered upon the books and records of the employer.

 

(ii)         Project LLC has been treated as an entity that is disregarded as
separate from its owner for United States federal and applicable state and local
income tax purposes at all times since its date of organization. To
Development’s Knowledge, no shareholder, officer or director of Development and
no manager, officer or member of either the Company or Project LLC has taken a
position, taken any action, or filed any election inconsistent with such
treatment, and to the Knowledge of Development, no Taxing authority has taken a
position inconsistent with such treatment.

 

(iii)        Neither the Company nor Project LLC has been notified that the
Internal Revenue Service or any other Taxing authority has raised any issues, or
intends to raise any issues, in connection with any Taxes or Tax return of
Development with respect to the Project or in connection with any Taxes or Tax
return of the Company or Project LLC.

 

(n)          Related Party Transactions

 

Except as set forth on Schedule 3(n), no current or former Affiliate, member,
shareholder, director, officer, manager or employee of Development or Project
LLC (each, a “Related Party”) is presently, or since such entity’s inception has
been, directly or indirectly through his, her or its affiliation with any other
Person, a party to any transaction providing for the furnishing of services by
or to, or rental of real or personal property from or to, or otherwise requiring
cash payments to or by Project LLC. Project LLC is not a party to any Contract
or other commitment or transaction with a Related Party, nor do any Related
Parties have any legal or beneficial interest in the assets or property owned or
used by Project LLC or in any Contract to which Project LLC is a party or in any
other Person with which Project LLC is or has been party to a Contract. There
are no outstanding Claims, accounts payable or receivable, intercompany loans,
indebtedness or other Liabilities between Project LLC, on the one hand and any
Related Party on the other hand and, as of the Closing, all such Liabilities
have been, or as of the Closing will have been repaid in full.

 



9

 

 

(o)          Brokers

 

Except as set forth on Schedule 3(o), neither Development nor Project LLC, nor
any of the officers, directors, employees, shareholders, managers or members of
Development or Project LLC, has employed any broker or finder in connection with
the transactions contemplated by this Agreement or the other Documents, and
Development shall be solely responsible for the payment of any such broker or
finder fees.

 

(p)          Real Property

 

(i)          Development has delivered or made available to the Investor true,
complete and correct copies of (A) the purchase and sale agreement between
Project LLC and Hillcrest Investors, Inc. together with any all amendments
thereto (the “Real Property Purchase Agreement”) with respect to the real
property described on Schedule 3(p) (together with all appurtenances thereto and
buildings, improvements, structures, fixtures and facilities located thereon
(the “Real Property”), (B) the forms of conveyance documents, including the
deed, by which Project LLC shall acquire the Real Property, and (C) all title
insurance policies, opinions, abstracts and surveys in the possession of
Development relating to the Real Property. Project LLC is not in default under
the Real Property Purchase Agreement and, to Development’s Knowledge, the seller
under the Real Property Purchase Agreement is not in default thereunder. The
anticipated use and operation of the Real Property in connection with the
Project do not violate in any material respect any Law, Permitted Encumbrance,
covenant, condition, restriction, easement, license, permit or agreement. No
material improvements constituting a part of the Real Property encroach on real
property owned or leased by a Person other than Project LLC. There are no
Proceedings pending nor, to Development’s Knowledge, threatened against or
affecting the Real Property or any portion thereof or interest therein in the
nature or in lieu of appropriation, condemnation or like proceeding, or of any
violation of any zoning law, regulation or rule or other law, order, regulation,
rule or requirement relating to or affecting the Real Property.

 

(ii)         Upon acquisition of the Real Property pursuant to the Real Property
Purchase Agreement in the Real Property Closing, Project LLC shall have good and
marketable fee simple title to the Real Property free and clear of Encumbrances
and Liens except for Permitted Encumbrances. Project LLC does not own or lease,
and has never owned or leased, any real property other than the Real Property.

 

(iii)        Neither Development nor Project LLC has granted any assignment,
lease, license, sublease, easement, concession or other agreement (written or
oral) granting to any Person the right to possess, use or occupy any of the Real
Property, other than Permitted Encumbrances. No portion of the Real Property is
subject to any right of first refusal, option to purchase or lease granted to
any Person.

 

(iv)        The electricity, water, telecommunications and other services needed
to develop, construct, own and operate the Project are available at the Real
Property. To the Knowledge of Development, there is no fact or circumstance,
which would, or might reasonably be expected to, result in electricity, water,
telecommunications and other services necessary to develop, construct, own and
operate the Project becoming unavailable at the Real Property.

 



10

 

 

(v)         Following the Real Property Closing, Project LLC will have
sufficient legal access and use of the Real Property to develop, construct, own
and operate the Project as presently intended.

 

(vi)        The Real Property is all the real property that is necessary for the
normal operation and maintenance by Project LLC of the Project in accordance
with its design pursuant to the EPC Agreement and in accordance with Law.

 

(vii)       Project LLC has (1) not engaged any contractors, and is not
otherwise aware of any work that has been performed at the Real Property, within
the fifteen (15) days prior to the Closing Date other than the following:
Auspark, LLC, Combs Concrete Construction, Siteworks, LLC, and HD Supply
Waterworks, LTD, and (2) has complied with all requirements of the North
Carolina lien law (North Carolina General Statutes, sections 44A 11.1 -11.2).
All of the representation and certifications made by Project LLC in that certain
Owner’s Affidavit and Indemnity Agreement in favor of Morehead Title Company in
connection with the Real Property Closing are true and correct.

 

(q)          Project Intellectual Property

 

(i)          A list and description of the Project Intellectual Property of
Project LLC is set forth on Schedule 3(q)(i). Development has made available to
the Investor copies of all material documents relating to all Project
Intellectual Property in its possession (other than computer software that is
generally available to consumers at retail and licensed pursuant to
“shrink-wrap", “click-through” or other similar standard license agreements).
Except as set forth in Schedule 3(q)(i), (i) the Project Intellectual Property
owned by Project LLC Company is valid and enforceable and (ii) Project LLC owns
or licenses and possesses all right, title and interest in and to, or possesses
the valid right to use, all of the Project Intellectual Property free and clear
of all Liens.

 

(ii)         The Project Intellectual Property includes all of the Intellectual
Property which is necessary for the conduct of Project LLC’s business as
currently conducted, or, with respect to the Project to the extent developed,
intended to be conducted, and there are no other items of Intellectual Property
that are material to the ordinary conduct of the business or the proposed
business of Project LLC. The operation of Project LLC’s business, as currently
conducted, or, with respect to the Project to the extent developed, intended to
be conducted, and the use of the Project Intellectual Property in connection
therewith, do not conflict with, infringe, dilute, misappropriate or otherwise
violate any third party’s Intellectual Property; no claim is pending or
threatened in writing or, to Development’s Knowledge, threatened in any format
other than in writing against Project LLC alleging any of the foregoing. All
documents in connection with Project LLC’s title to, validity and enforceability
of the Project Intellectual Property form part of the records or materials in
Project LLC’s possession and control. The Project Intellectual Property is
valid, existing and enforceable and has not been adjudged by a court of
competent jurisdiction invalid or unenforceable in whole or in part. None of the
Project Intellectual Property is subject to any outstanding consent, settlement,
decree, order, injunction, judgment or ruling from any Governmental Authority
(1) restricting the use of such Project Intellectual Property or (2) that would
impair the validity or enforceability of such Project Intellectual Property. No
Governmental Authority, university or other organization (1) has funded Project
LLC’s development activities or (2) has any claim of right to, ownership of, or
other Encumbrance on, any of the Project Intellectual Property.

 



11

 

 

(r)          Bank Accounts; Managers; Officers Schedule 3(r) contains a true and
correct list of (i) the names of all banks and other financial institutions in
which Project LLC currently has an account, deposit or safe deposit box, along
with the account numbers and the names of all Persons holding check-signing or
withdrawal power or other authority with respect thereto, and (ii) the names of
all managers and, if applicable, officers and directors of Project LLC who
served in such positions from November 19, 2014 through the date hereof and
prior to the reversion of the Interests to Seller, and the title and position of
each.

 

(s)          Powers of Attorney Schedule 3(s) sets forth all powers of attorney
or any similar documents pursuant to which any Person (other than Project LLC)
has authority to bind or act on behalf of Project LLC or the Project.

 

(t)          Eligibility for Tax Credits As of December 31, 2014, the Project as
designed and defined herein was qualified as having commenced construction for
purposes of qualifying the Project for the Production Tax Credit in Section 45
of the Code, and the investment tax credit under Section 48 of the Code.
Schedule 3(t) sets forth a description of the actions taken to achieve such
qualification of the Project, with references to supporting documentation.
Except as set forth on Schedule 3(t), the Project as designed will be eligible
for North Carolina Tax Credits.

 

(u)          Project Development

 

(i)          Except as set forth on Schedule 3(u), Development and Project LLC
have submitted all documentation required by the Transmission Provider to
interconnect the Project to the transmission or distribution system of the
Transmission Provider and has obtained all approvals required by the
Transmission Provider in connection with the interconnection of the Project to
the Transmission Provider’s transmission or distribution system. All easements
or rights-of-way necessary to interconnect the Project to the Transmission
Provider have been obtained. Development has provided to the Investor a true and
complete copy of each such application, approval and agreement, including the
Interconnection Agreement, and Project LLC is in compliance with the terms and
conditions of the Interconnection Agreement.

 

(ii)         Except as set forth on Schedule 3(u), Development and Project LLC
have submitted all documentation required by the Power Purchaser to make
arrangements to deliver and sell to the Power Purchaser at the interconnection
point any and all output of the Project and has entered into the Power Purchase
Agreement with the Power Purchaser for the delivery and sale of such output, and
Project LLC is in compliance with the terms and conditions of the Power Purchase
Agreement. All approvals and actions necessary to make such Power Purchase
Agreement effective to enable Project LLC to commence delivery thereunder have
been undertaken, and there are no facts or circumstances that would be expected
to result in non-compliance with the terms and conditions of the Power Purchase
Agreement or the Interconnection Agreement in the future. Development has
provided to the Investor a true and complete copy of the applicable Power
Purchase Agreement, the Interconnection Agreement, and any other related
documentation and agreements.

 



12

 

 

(iii)        Except as set forth on Schedule 3(u), Project LLC has completed and
is in compliance with the requirements of the North Carolina Utilities
Commission with respect to all filings and approvals required to be made or
obtained in connection with the Project, including (1) obtaining a Certificate
of Public Convenience and Necessity with respect to the Project, (2) the
reporting requirements set forth in North Carolina Utilities Commission Rule
R8-65 (Report of Proposed Construction), and (3) properly submitting an
Application to Register a Renewable Energy Facility or New Renewable Energy
Facility pursuant to North Carolina Utilities Commission Rule R8-66.

 

(iv)        Except as set forth on Schedule 3(u), neither Development nor
Project LLC has received written notice (or, to the Knowledge of Development,
any oral notice) from the Power Purchaser, specific to the Project or otherwise,
that such Power Purchaser has taken or has determined to take any action with
respect to termination or impairment of any rights under any the Power Purchase
Agreement, Interconnection Agreement, system impact studies, system facilities
agreements or other Contracts relating to interconnection of and purchase of
power from the Project. Except as set forth on Schedule 3(u), Development and
Project LLC, as applicable, have timely made all material deposits and other
payments, and filed all reports and other information, required in order to
maintain the Power Purchase Agreement, Interconnection Agreement, system impact
study, system facilities agreement or any other Contract relating to
interconnection of and purchase of power from the Project.

 

(v)         Development shall, following the Closing, cooperate with Project LLC
in order to effectuate all further notices, filings and consents that may be
required in connection with the Power Purchase Agreement, Interconnection
Agreement, requirements of the North Carolina Utilities Commission (and all
permits, approvals, authorizations and registrations therewith), FERC or
otherwise by the Transmission Provider or Power Purchaser with respect to the
change of control of the Project LLC, including taking such reasonable actions
requested by Investor to facilitate or otherwise assist therewith.

 

(v)         Regulatory Matters The Project is certified as a “Qualifying
Facility” by FERC in accordance with the Public Utility Regulatory Policies Act
of 1978, and Project LLC has filed FERC Form No. 556 with respect to the Project
and has provided or will provide notices of “Qualifying Facility” status to the
Power Purchaser and the North Carolina Utilities Commission, where required by
FERC and applicable state regulation. The Project shall, at the time it is
placed in service, qualify as “new capacity,” as defined by FERC.

 

(w)          Qualification

 

(i)          The Series B Units are being acquired for investment purposes only
for Development’s own account and not with a view to or in connection with any
distribution, reoffer, resale or other disposition not in compliance with the
Securities Act and applicable state securities laws.

 



13

 

 

(ii)         Development is experienced and sophisticated with respect to the
transactions contemplated by this Agreement and has such knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of its investment in the Series B Units. Development is
aware that it must bear the economic risk of its investment in the Company for
an indefinite period of time because its Series B Units have not been registered
under the Securities Act or under any applicable state securities laws and,
therefore, cannot be sold unless the Series B Units are subsequently registered
under the Securities Act and any applicable state securities laws or pursuant to
an exemption thereunder

 

(x)          Information

 

(i)          The written information created or developed by Development and
provided by Development to the Investor (other than any financial projections)
does not contain any untrue statement of a material fact or omit to state a fact
that, in the case of such statement or omission, could be reasonably expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(ii)         To Development’s Knowledge, the written information created or
developed by any third party and provided by Development to the Investor does
not contain any untrue statement of a material fact or omit to state a fact
that, in the case of such statement or omission, could be reasonably expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

Section 4. Representations and Warranties of the Company

 

The Company represents and warrants to Development as of the date hereof as
follows:

 

(a)          Organization

 

The Company is duly organized, validly existing and in good standing under the
laws of its jurisdiction of its organization, is duly qualified to do business
and in good standing in each other jurisdiction where the laws of that
jurisdiction require such qualification and has all requisite power and
authority to own, lease and operate the assets used in its business, to carry on
its business as presently conducted, to enter into the Documents to which it is
or will be a party, to perform its obligations thereunder, and to consummate the
transactions contemplated thereby. The Company has furnished the Investor with
true and complete copies of its executed Organizational Documents, as presently
in effect.

 

(b)          Authorization of the Documents; No Conflicts

 

(i)          The Company has all requisite power and authority to execute,
deliver and perform under the Documents to which it is a party and to consummate
the transactions contemplated thereby. The execution, delivery and performance
by the Company of the Documents to which it is a party have been duly authorized
by all limited liability company and member action, and the Documents to which
it is a party constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditor’s rights
and to general equitable principles.

 



14

 

 

(ii)         The execution, delivery and performance by the Company of the
Documents to which it is a party, its consummation of the transactions
contemplated thereby and its compliance with the provisions thereof will not (A)
violate any provision of any Law applicable to the Company or any of its
properties or assets, (B) conflict with or result in any breach of any of the
terms, conditions or provisions of, or constitute (with due notice or lapse of
time, or both) a default or give rise to any right of termination, cancellation
or acceleration under its Organizational Documents, or result in the creation of
any Encumbrance upon any of the properties or assets of the Company or (C)
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute (with due notice or lapse of time, or both) a
default or give rise to any right of termination, cancellation or acceleration
under, or result in the creation of any Encumbrance upon any of the material
properties or assets of the Company under any Contract.

 

(c)          No Consent or Approval Required

 

No consent, approval or authorization of, or declaration to or filing with
(including pursuant to any federal or state securities Laws), any Person is
required for the valid authorization, execution and delivery by the Company of
any Document to which it is a party or for its consummation of the transactions
contemplated thereby, or for the valid authorization, issuance and delivery of
the Series B Units, other than those consents, approvals, authorizations,
declarations or filings which have been obtained or made, as the case may be.

 

(d)          Authorization of Series B Units

 

As of the Closing Date, (i) the authorization, issuance and delivery of the
Series B Units have been duly authorized by all requisite limited liability
company and member action on the part of the Company and its members; and (ii)
the Series B Units are validly issued and outstanding pursuant to the LLC
Agreement, with no personal liability attaching to the ownership thereof and,
except as otherwise expressly provided by the LLC Agreement, not subject to any
preemptive rights, rights of first refusal or other similar rights of the
members of the Company or any other Person.

 

(e)          Registration Rights

 

No Person has any right to cause the Company to effect the registration under
the Securities Act of any Series B Units or any other securities (including debt
securities) or equity interests of the Company.

 

Section 5. Representations and Warranties of the Investor

 

The Investor represents and warrants to Development and the Company as of the
date hereof as follows:

 



15

 

 

(a)          Authorization of the Documents; No Conflicts

 

(i)          The Investor has all requisite power and authority to execute,
deliver and perform its obligations under the Documents to which it is a party
and to consummate the transactions contemplated to be performed by the Investor
thereby. The execution, delivery and performance by the Investor of the
Documents to which it is a party have been duly authorized by all requisite
limited liability company and member action of the Investor and its members, and
each Document to which it is a party constitutes a valid and binding obligation
of the Investor, enforceable against the Investor in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditor’s rights and to general equitable principles.

 

(ii)         The Investor’s execution, delivery and performance of the Documents
to which it is a party, its consummation of the transactions contemplated
thereby and its compliance with the provisions thereof will not (A) violate any
provision of any Law applicable to the Investor or any of its properties or
assets or (B) conflict with or result in any breach of any of the terms,
conditions or provisions of, or constitute (with due notice or lapse of time, or
both) a default or give rise to any right of termination, cancellation or
acceleration under the constituent agreements of the Investor, or result in the
creation of any Encumbrance upon any of the properties or assets of the
Investor.

 

(b)          Brokers and Finders

 

No Person acting on behalf or under the authority of the Investor is or will be
entitled to any broker’s, finder’s, or similar fee or commission from
Development in connection with the transactions contemplated hereby by this
Agreement or the other Documents.

 

Section 6. Closing Deliverables

 

(a)          Development’s Closing Deliverables

 

At the Closing, Development shall deliver to the Company the following:

 

(i)          The Project LLC Purchase Agreement executed by Development;

 

(ii)         The LLC Agreement executed by Development;

 

(iii)        Evidence satisfactory to the Investor that, effective upon the Real
Property Closing, (a) all conditions precedent to closing the acquisition of the
Real Property by Project LLC pursuant to the Real Property Purchase Agreement
will be satisfied or waived (including, without limitation, copies of the
executed deed, bill of sale and any assignment and assumption agreements
required by the Real Property Purchase Agreement), and (b) a title company
reasonably satisfactory to the Investor will be irrevocably committed to issue
to Project LLC an owner’s policy of title insurance insuring that Project LLC
holds a good and marketable title in fee simple to the Real Property, free and
clear of all Liens except for Permitted Encumbrance, together with any
endorsements thereto reasonably requested and available (including, without
limitation, a non-imputation endorsement) and otherwise in a form reasonably
acceptable to the Investor;

 



16

 

 

(iv)        Evidence satisfactory to the Investor that, effective upon the Real
Property Closing, a non-imputation affidavit and such other reasonable
certificates, affidavits and other documents as may be required by the title
company to issue the title policy described in clause (iii)(b) above will be
delivered;

 

(v)         A true and correct copy of the final form of settlement statement
regarding the closing of the Real Property Purchase Agreement to be signed by
the seller thereunder and Project LLC effective upon the Real Property Closing;

 

(vi)        The form of ALTA survey of the Real Property acceptable to the
Investor and sufficient for the title insurer to delete all standard survey
exceptions from the title insurance policy to be issued to Project LLC effective
upon the Real Property Closing;

 

(vii)       An assignment executed by Development and an assignment executed by
Hillcrest Investors, Inc. assigning all Project Assets owned by such entities to
Project LLC, on terms acceptable to the Investor;

 

(viii)      A termination agreement executed by Development and the other
parties named on Schedule 3(s) terminating all powers of attorney with respect
to Project LLC and the Project, including without limitation, those set forth on
Schedule 3(s);

 

(ix)         An amended and restated EPC Agreement between Project LLC and
Auspark LLC, and an estoppel certificate from Auspark LLC with respect to such
amended and restated EPC Agreement, each in form satisfactory to the Investor;

 

(x)          Copies of biomass supply agreements between Project LLC and each of
the counterparties as set forth on Schedule 6(a)(x), on terms acceptable to the
Investor;

 

(xi)         Written evidence of the delivery of notices and copies of executed
counterparty consents as set forth on Schedule 3(b), Schedule 3(j) and Schedule
3(k)(iv);

 

(xii)        Resignations of all of the Affiliates of Development who are or
ever were managers and officers of Project LLC and executed releases from each
of any claims against Project LLC;

 

(xiii)       An executed termination notice from Caterpillar Financial Services
Corporation of the valid termination of that certain Amended and Restated
Construction Financing Agreement between Project LLC and Caterpillar Financial
Services Corporation dated as of June 6, 2014 in form satisfactory to the
Investor;

 

(xiv)      Evidence satisfactory to Investor that all original promissory notes
signed by Project LLC in favor of Hillcrest Investors, Inc. in connection with
the Real Property Purchase Agreement have been satisfied and paid in full
without liability to Project LLC prior to the Closing; and

 

(xv)       Certified copies of (i) all Organizational Documents of Development
and Project LLC and (ii) requisite board of directors, shareholder and member
actions taken by Development to authorize the execution and delivery of the
Documents to which it is a party and its consummation of the transactions
contemplated thereby, and such other documents and other instruments as the
Investor or its counsel may reasonably request.

 



17

 

 

(b)          The Company’s Closing Deliverables

 

At the Closing, the Company shall deliver the following to Development:

 

(i)          The Project LLC Purchase Agreement executed by Seller and the
Company;

 

(ii)         The Cash Consideration in accordance with Section 1.

 

(iii)        The LLC Agreement executed by the Company.

 

(c)          Investor’s Closing Deliverables

 

At the Closing, the Investor shall deliver the following:

 

(i)          The LLC Agreement executed by the Investor;

 

(ii)         Copies of all requisite limited liability company actions taken by
the Investor to authorize the Investor’s execution and delivery of the Documents
to which it is a party and its consummation of the transactions contemplated
thereby, and such other documents and other instruments as the Company or its
counsel may reasonably request.

 

Section 7. Covenants

 

(a)          Tax Characterization

 

Except as otherwise required by applicable Law, the parties will treat the
transactions taking place on or in connection with the Closing for United States
federal and applicable state and local income Tax purposes as (i) a taxable
purchase of all of the assets of Project LLC from Seller for cash in the amount
of $917,764 plus the amount of liabilities, if any of Project LLC, immediately
followed by (ii) a contribution of all of the assets of Project LLC, subject to
any liabilities of Project LLC, by the Investor to a new partnership (i.e., the
Company) in exchange for 100% of the Series A Units and (iii) an undertaking by
Development to provide ongoing assistance to shepherd the Project through
development and construction in exchange for 100% of the Series B Units, which
Series B Units will be treated as “profits interests” for United States federal
and applicable state and local income Tax purposes. Consequently, Development
will have an opening capital account balance of $0, and the Investor will have
an opening capital account balance equal to $2,167,764 (including $1,250,000
contributed by Investor to the Company to fund the payment of such amount to
Development pursuant to the Development and Indemnification Agreement).

 



18

 

 

(b)          Insurance

 

The Company shall maintain with financially sound and reputable insurers such
insurance as is reasonably satisfactory to the Investor to such extent and
against such hazards and liabilities, as is reasonably satisfactory to the
Investor. The Company shall at all times ensure that the LLC Agreement shall
provide for indemnification of the Company’s current and former
directors/managers to the fullest extent permitted by applicable Law.

 

(c)          Public Announcements

 

Except as required by applicable Law, none of the parties hereto shall make any
public disclosure regarding the transactions contemplated by this Agreement and
the other Documents without the prior consent of the Investor as to both the
form and content of such announcement. Where disclosure is required by
applicable Law, the disclosing party will use its good faith efforts to advise
the Investor and to obtain its consent prior to making the disclosure.

 

(d)          Confidentiality

 

Each of the parties hereto hereby agrees that the information regarding a party
to this Agreement that was obtained by the other party to this Agreement during
the negotiation and execution of this Agreement or the other Documents, or the
effectuation of the transactions contemplated hereby and thereby, shall be held
in confidence by such other party, and such other party shall not make any
disclosure of any such information unless (i) the release of such information is
ordered pursuant to a subpoena or other order from a court or government body of
competent jurisdiction or (ii) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any applicable Law or other restriction. Each party agrees that it shall,
upon learning that disclosure of such information is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the other party and allow the other party, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the information.

 

(e)          Transfer Taxes

 

Development shall be responsible for and pay, or reimburse the Company and the
Investor on demand for, all applicable excise, sales (including any bulk sales),
transfer, real estate transfer, documentary, filing and other similar Taxes that
may be imposed upon, or payable or collectible or incurred in connection with,
the transactions contemplated by this Agreement and the other Documents, whether
levied on the Investor, the Company, Project LLC or any of their respective
Affiliates. The Company shall be responsible for preparing and timely filing any
Tax returns required by applicable Law with respect to any such Taxes.

 



19

 

 

(f)          Development Release

 

Development and its past and present parent companies, subsidiaries, affiliates,
divisions, predecessors, successors, assignees, agents, partners, members,
representatives, officers, directors, managers, employees, consultants,
licensees, sublicensees, shareholders, insurers, assigns, and their attorneys,
and all persons acting by, through, under or in concert with them or any of
them, other than the Investor, the Company or Project LLC (all collectively
referred to as the “Releasors”), (i) do hereby release and forever discharge the
Investor, the Company and Project LLC and each of their respective past and
present parent companies, subsidiaries, Affiliates, divisions, predecessors,
successors, assignees, agents, partners, members, representatives, officers,
directors, managers, employees, consultants, licensees, sublicensees,
shareholders, insurers, assigns, past and present, and their attorneys, and all
persons acting by, through, under or in concert with them or any of them, other
than Development (all collectively referred to as the “Releasees”), of and from
any and all claims, causes of action, suits, debts, liens, contracts, judgments,
agreements, promises, infringements, liabilities, claims, demands, damages,
losses, costs, or expenses of any nature whatsoever, known or unknown, fixed or
contingent, which the Releasors or any of them now has or may hereafter have
against the Releasees, or any of them, including any of the respective assets of
the Releasees, including without limitation the Project and the limited
liability company interests of Project LLC, relating to or by reason of the
Orbit Purchase Agreement, and the failure of Development to perform any
obligations under the Orbit Purchase Agreement, or the failure of Project LLC or
the Project to perform any of its obligations or obligations imputed to it under
the Orbit Purchase Agreement, including to pay the Development Fee, the
extension fee, the Seller Participation Fee, the Management Fee (each as defined
in the Orbit Purchase Agreement) or the failure to disclose or deliver financial
information about the Project or Project LLC, and (ii) do hereby waive any
rights to impose liens, remedies or liabilities on or against any of the
Releasees or their assets due to or arising out of Development’s failure to
perform its obligations under the Orbit Purchase Agreement or Project LLC
Purchase Agreement.

 

(g)          Project LLC Liabilities

 

Development shall solely be responsible for, and shall have paid when due, and
shall timely pay, when due, all Project LLC Pre-Closing Liabilities and shall
indemnify the Company and the Investor pursuant to and in accordance with
Section 8 for all Project LLC Pre-Closing Liabilities.

 

(h)          Original Promissory Notes

 

Within three (3) Business Days following the Closing Date, Development shall
deliver the original promissory notes referenced in Section 6(a)(xiv), to the
extent they exist, to Investor’s counsel at the following address: Sullivan &
Worcester LLP, One Post Office Square, Boston, MA 02109, Attn: Benjamin J.
Armour.

 

(i)          Further Assurances

 

Following the Closing, each of the parties hereto shall execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the other
Documents. Development agrees to use its reasonable best efforts to assist the
Company and Project LLC in obtaining the Outstanding Permits as promptly as
practicable following the Closing.

 

Section 8. Indemnification

 

(a)          Survival of Representations, Warranties, Agreements and Covenants,
Etc.

 

Notwithstanding any investigation made at any time by or on behalf of any party
hereto, all representations and warranties contained in this Agreement or in any
other Document will survive the Closing until the twenty-four (24) month
anniversary of the Closing Date; provided, however, that the representations and
warranties contained in any Company Fundamental Representation or any
Development Fundamental Representation (collectively, the “Fundamental
Representations”) shall survive until the expiration of the applicable statute
of limitations (including applicable extensions thereof). The covenants and
other agreements of the parties contained in this Agreement will survive the
Closing until they are otherwise terminated, whether by their terms or as a
matter of Law.

 



20

 

 

(b)          Indemnification

 

(i)          Indemnification of the Investor. Development (the “Indemnitor”)
will indemnify, defend and hold harmless the Investor and its Affiliates
(including, without limitation, the Company and Project LLC) and their
respective partners, members, officers, directors, managers, employees, agents
and representatives other than Development (collectively, the “Indemnified
Parties”) against all Losses actually suffered by any Indemnified Party, and
none of the Indemnified Parties will be liable to the Company, Project LLC or
any equity holder of the Company for or with respect to any and all Losses,
together with all costs and expenses (including legal and accounting fees and
expenses) related thereto or incurred in enforcing this ‎Section 8, arising from
or related to (x) the breach of any of the representations or warranties of
Development to the Investor contained in this Agreement or any other Document,
or (y) the breach of any covenant or agreement of Development contained in this
Agreement or any other Document.

 

(ii)         Indemnification Procedures.

 

(A) An Indemnified Party shall promptly notify the Indemnitor of any event or
occurrence that may give rise to Losses for which such Indemnified Party (a
“Claimant”) may seek recovery from the Indemnitor pursuant to this ‎Section 8;
provided that, if such event or occurrence is a Claim or Proceeding by a third
party (a “Third Party Claim”), a Claimant shall give such notice thereof in
writing as soon as practicable, but in no event later than twenty (20) days
following the receipt of notice of the commencement of any action or Proceeding.
Each such notice shall describe in reasonable detail the basis of the claim for
indemnification and, to the extent received, deliver copies of all related
notices and documents (including court filings) concerning such claim. The
failure to give notice as required by this Section in respect of a Third Party
Claim in a timely fashion shall not result in a waiver of any right hereunder
except to the extent that the ability of the Indemnitor to defend against such
Third Party Claim is actually prejudiced by the failure of the Claimant to give
notice in a timely fashion as required by this Section.

 

(B)         The Indemnitor shall be entitled (but not obligated) to assume the
defense or settlement of any Third Party Claim. If the Indemnitor fails to elect
in writing within thirty (30) Business Days (or such earlier time as is
appropriate: (i) if the failure to make such election would actually prejudice
the defense of such Third Party Claim, (ii) as is necessary to preserve any of
the Indemnified Parties’ rights with respect to such Third Party Claim or (iii)
as is otherwise required in accordance with applicable Law) of the notification
referred to above to assume the defense or settlement of such Third Party Claim,
or if the Indemnitor makes such election but fails to deliver a written
acknowledgement of the Indemnitor’s liability for such Third Party Claim within
thirty (30) Business Days of the notification referred to above, the Indemnitor
shall have no further right to assume the defense or settlement of such Third
Party Claim and the Claimant may engage counsel at the reasonable expense of the
Indemnitor to defend, settle or otherwise dispose of such Third Party Claim,
which counsel shall be reasonably satisfactory to the Indemnitor; provided that
the Claimant shall not settle or compromise any such Third Party Claim without
the consent or agreement of the Indemnitor (which consent will not be
unreasonably withheld or delayed).

 



21

 

 

(C)         In cases where the Indemnitor has assumed the defense or settlement
of a Third Party Claim, the Indemnitor shall be entitled to assume the defense
or settlement thereof at its expense with counsel reasonably acceptable to
Claimant; provided that: (1) the Claimant (and its counsel) shall be entitled to
continue to participate at its own cost (except as provided in Section
8(b)(ii)(D) below) in any such Third Party Claim or in any negotiations or
proceedings to settle or otherwise eliminate such Third Party Claim; (2) the
Indemnitor shall not be entitled to settle or compromise any such Third Party
Claim without the consent or agreement of the Claimant unless (x) the terms of
such settlement provide for no relief other than the payment of monetary damages
and (y) the Claimant will have no liability with respect to payment of such
monetary damages; and (3) after written notice by the Indemnitor to the Claimant
of its election to assume control of the defense of any Third Party Claim, the
Indemnitor shall not be liable to such Claimant hereunder for any attorneys’
fees and disbursements and disbursements subsequently incurred by such Claimant
in connection therewith (except as provided below).

 

(D)         Notwithstanding anything to the contrary in this Section 8‎(b), the
Indemnitor shall continue to pay the reasonable attorneys’ fees and
disbursements and other costs each Claimant may incur relating to such
Claimant’s participation in any Third Party Claim (whether or not the Indemnitor
shall have assumed the defense of such Third Party Claim) to the extent such
participation relates to a Claim or defense as to which the Indemnitor or its
counsel may have a conflict of interest; provided that the Indemnitor shall be
responsible for the reasonable attorneys’ fees and expenses of no more than one
(1) law firm engaged by the Claimant.

 

(c)          Limits on Indemnification

 

Notwithstanding anything to the contrary contained in this Agreement, the
maximum amount of indemnifiable Losses which may be recovered from the
Indemnitor pursuant to ‎Section 8 (b)(i)(x) (except with respect to the
Fundamental Representations) shall be an amount equal to $325,165 (the “Cap”);
provided, however, that the Indemnitor shall not have any obligation to provide
an indemnity to any Indemnified Party until the aggregate amount of all
indemnifiable Losses for which the Indemnitor would, but for this proviso, be
liable exceeds $108,388, at which time the Indemnitor shall be liable to
indemnify the Indemnified Parties for the entire amount of such Losses; provided
further, however, that the preceding limitations of liability in this Section
8(c) shall not apply to any Losses or other claims to the extent resulting from
any Project LLC Pre-Closing Liability, fraud, gross negligence, or willful
misrepresentation or misconduct.

 



22

 

 

(d)          Set-Off Right

 

Upon written notice to Development specifying in reasonable detail the basis
therefor, the Investor may cause the Company to set off and pay to an
Indemnified Party, any amount to which such Indemnified Party claims to be
entitled from Development, and including any amounts that may be owed under this
Section 8 or otherwise, against amounts otherwise payable as distributions or
guaranteed payments to Development or any of its Affiliates under the LLC
Agreement (including, without limitation, the Development Fee, as defined in the
LLC Agreement) by virtue of the ownership by Development or any of its
Affiliates of Series A Units or Series B Units or otherwise. The exercise of
such right of set-off by the Investor in good faith, whether or not ultimately
determined to be justified, will not constitute a default under this Agreement
or the LLC Agreement, regardless of whether Development disputes such set-off
claim. Neither the exercise of, nor the failure to exercise, such right of
set-off will constitute an election of remedies or limit the Investor in any
manner in the enforcement of any other remedies that may be available to it.

 

Section 9. Assignment; Parties in Interest

 

This Agreement shall bind and inure to the benefit of the parties and each of
their respective successors and permitted assigns. Except as set forth herein,
none of the Company, Development and the Investor may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
consent of the other parties, except that the Investor may assign this Agreement
to any Affiliate of the Investor without consent.

 

Section 10. Entire Agreement; Severability

 

This Agreement, the Project LLC Purchase Agreement and the LLC Agreement contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings among the parties
with respect to such subject matter, including, without limitation, the Term
Sheets dated November 3 and 4, 2014, and dated January 8, 2015 among
Development, Project LLC and Entropy Investment Management LLC. It is the desire
and intent of the parties that the provisions of this Agreement be enforced to
the fullest extent permissible under the law and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, in the event that any
provision of this Agreement would be held in any jurisdiction to be invalid,
prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 11. Notices

 

All notices, claims, certificates, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or if sent by nationally-recognized overnight courier, by
telecopy, or by registered or certified mail, return receipt requested and
postage prepaid, addressed as follows:

 



23

 

 

if to the Company or the Investor:

 

c/o York Capital Management

 

767 Fifth Avenue, 17th Floor, New York, New York 10153

 

Tel 212-710-6567

 

Fax 646-514-9321

 

Attention: General Counsel

 

Email: mmauro@yorkcapital.com

 

if to Development:

 

Blue Sphere Corporation

 

301 McCullough Drive, 4th Floor

 

Charlotte, NC 28262

 

Attn: Shlomi Palas

 

with copies to:

 

Orit Marom-Albeck, Adv.

 

4 Berkowitz St. Level 8 (Museum Tower)

 

Tel-Aviv , Israel, 6423806

 

Tel: +972-3-7778333

 

Fax: +972-3-7778444

 

e-mail: oritma@shibolet.com

 

or to such other address as any party may have furnished to the other parties in
writing in accordance herewith. Any such notice or communication shall be deemed
to have been received (a) in the case of personal delivery, on the date of such
delivery if a Business Day or, if not a Business Day, the next succeeding
Business Day, (b) in the case of nationally-recognized overnight courier, on the
next Business Day after the date when sent, (c) in the case of telecopy
transmission, when received if a Business Day or, if not a Business Day, the
next succeeding Business Day, and (d) in the case of mailing, on the third
Business Day following that on which the piece of mail containing such
communication is posted.

 



24

 

 

Section 12. Amendments; Waivers

 

This Agreement may not be amended except by an instrument in writing signed by
the parties hereto. The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach. No failure to exercise or delay in exercising any right
hereunder, in whole or in part, shall operate as a waiver thereof.

 

Section 13. Counterparts

 

This Agreement may be executed in any number of original, electronic or
facsimile counterparts, and each such counterpart shall be deemed to be an
original instrument, but all such counterparts together shall constitute but one
agreement.

 

Section 14. Headings

 

The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

Section 15. Governing Law

 

This Agreement and all matters arising out of or relating to this Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without giving effect to any law or rule that would cause the laws of
any jurisdiction other than the State of New York to be applied.

 

Section 16. Arbitration

 

Any controversy or claim by or between the parties related in any way to this
Agreement shall be settled by binding arbitration administered by the American
Arbitration Association (the “AAA”) in accordance with its Commercial
Arbitration Rules; provided that nothing herein shall require arbitration of any
claim or charge which, by law, cannot be the subject of a compulsory arbitration
agreement.  Any arbitration proceeding brought under this Agreement shall be
conducted in New York City by a single arbitrator appointed by agreement of the
parties within thirty (30) days of receipt by respondent of the demand for
arbitration, or in default thereof by the AAA. Each of the Investor, on behalf
of itself and its Affiliates, and the Company and Development, on behalf of
themselves and their respective Permitted Transferees, Related Parties
Affiliates and Subsidiaries, agree to be bound by this arbitration clause
provided that they have either (i) signed this contract or a contract that
incorporates this contract by reference or (ii) signed any other agreement to be
bound by or cause any of their respective Permitted Transferees, Related
Parties, Affiliates or Subsidiaries to be bound by this arbitration clause. 
Each such party agrees that it may be joined as an additional party to an
arbitration involving other parties under any such agreement.  The arbitrator(s)
in the first-filed of such proceeding shall be the arbitrator(s) for the
consolidated proceeding. The arbitrator, in rendering an award in any
arbitration conducted pursuant to this provision, shall issue a reasoned award
stating the findings of fact and conclusions of law on which it is based, and
the arbitrator shall be required to follow the law of the state designated by
the parties herein. Any judgment or enforcement of any award, including an award
providing for interim or permanent injunctive relief, rendered by the arbitrator
may be entered, enforced or appealed from in any court having jurisdiction
thereof.  Any arbitration proceedings, decision or award rendered hereunder, and
the validity, effect and interpretation of this arbitration provision, shall be
governed by the Federal Arbitration Act, 9 U.S.C.§ 1 et seq. In any arbitration
proceedings under this Agreement, each party shall pay all of its, his or her
own legal fees, including counsel fees, but AAA filing fees and arbitrator
compensation shall be paid pursuant to the AAA Commercial Arbitration Rules,
unless otherwise provided by law for a prevailing party.  The parties agree
that, notwithstanding the foregoing, prior to the appointment of the arbitrator,
nothing herein shall prevent any party from seeking preliminary or temporary
injunctive relief against any other party in the federal or state courts of New
York, County of New York.  For the avoidance of doubt, any actions for permanent
relief or monetary damages shall be settled by arbitration.

 



25

 

 

Section 17. Specific Performance

 

The parties agree that irreparable damage would occur and that the non-breaching
party might not have an adequate remedy at law for money damages in the event
that the provisions contained in this Agreement were not performed in accordance
with its specific terms or were otherwise breached by the other party. It is
accordingly agreed that the non-breaching party shall be entitled to specific
enforcement of the terms hereof in addition to any other remedy it may be
entitled to, without the requirement of posting a bond or other security.

 

Section 18. Definitions; Interpretation

 

(a)          Definitions

 

Capitalized terms used and not otherwise defined in this Agreement have the
meaning ascribed to them below or in the other locations of this Agreement
specified below:

 

“Affiliate” means, with respect to any Person, any (a) director, officer,
limited or general partner, member or stockholder holding 5% or more of the
outstanding capital stock or other equity interests of such Person, (b) spouse,
parent, sibling or descendant of such Person (or a spouse, parent, sibling or
descendant of a Person specified in clause (i) above relating to such Person)
and (c) other Person that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person. The term “control” includes, without limitation, the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“ALTA” means the American Land and Title Association.

 

“Business Day” means any day except a Saturday, Sunday or a legal holiday or
other day on which banking institutions in New York, New York are authorized or
obligated by Law, regulation or executive order to close.

 

“Claim” means any claim, demand, assessment, judgment, order, decree, action,
cause of action, litigation, suit, investigation or other Proceeding.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 



26

 

 

“Company Fundamental Representations” means Section 4(a) (Organization), Section
4(b) (Authorization of the Documents; No Conflicts), and Section 4(d)
(Authorization of Series A Units).

 

“Confidential Information” means any data or information concerning the Project
LLC or its business without regard to form, regarding (for example and
including) (a) proprietary software; (b) product and services pricing and other
details, marketing materials and plans, licenses, prices, costs, contracts,
suppliers, customers, and customer lists; (c) the identity, skills, knowledge
and compensation of employees, contractors, and consultants; (e) specialized
training; (d) such of the following as are not now in the public domain:
discoveries, developments, trade secrets, processes, formulas, data, lists, and
all other works of authorship, mask works, ideas, concepts, know-how, designs,
and techniques, whether or not any of the foregoing is or are patentable,
copyrightable, or registrable under any intellectual property Laws or industrial
property Laws in the United States or any other country; and (f) all other data
and information in any way relating to the business of Project LLC that are
customarily considered confidential information.

 

“Development Disclosure Schedules” means the schedules delivered by Development
to the Investor on or prior to the date hereof, setting forth facts,
circumstances and events the disclosure of which, or the inclusion therein, is
required or permitted pursuant to any or all of Development’s covenants,
representations and warranties contained in this Agreement.

 

“Development Fundamental Representations” means Section 3(a) (Organization),
Section 3(b) (Authorization of the Documents; No Conflicts), Section 3(d)
(Capitalization of Project LLC), Section 3(h) (Assets, Properties and Rights;
Title), Section 3(m) (Tax Matters) and Section 3(o) (Brokers).

 

“Documents” means this Agreement, the LLC Agreement, the Project LLC Purchase
Agreement and all other documents, agreements and instruments executed and
delivered in connection herewith, in each case, as amended, modified or
supplemented from time to time.

 

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in §3(3) of ERISA) and any other employee benefit plan, program or
arrangement, including any bonus or other incentive plan, plan for deferred
compensation, profit-sharing, options to acquire stock, stock appreciation
rights, stock purchases, or other equity-based plans or arrangements, employee
health, life or other welfare benefit plan, severance arrangement or policy, any
employment or consulting agreement, any change in control agreement or
arrangement, any Tax gross-up agreement or arrangement, any plan, arrangement,
agreement, program or commitment to provide for insurance coverage (including
any self-insured arrangements), disability benefits, supplemental unemployment
benefits, vacation benefits, retirement benefits, leave of absence, or life or
accident benefits (including any voluntary employee benefits association (as
defined in §501(c)(9) of the Code) providing for the same or other benefits).

 

“Environmental and Safety Requirements” means all Laws and contractual
obligations concerning public health and safety, worker health and safety, and
pollution or protection of the environment, including, without limitation, all
those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, Release, threatened Release, control, investigation or
cleanup of any Hazardous Materials.

 



27

 

 

“Environmental Attributes” means any environmental offsets or allowances,
renewable production or investment tax credits, or environmental attributes,
value or credits, or renewable energy certificates, green tags, tradable
renewable certificates or portfolio energy credits or similar intangible
property rights of any kind or nature, earned by or attributable to (a) the
Project, or (b) the Project LLC, including those resulting from or associated
with the Federal Clean Air Act (including, but not limited to, Title IV of the
Clean Air Act Amendments of 1990), renewable energy certificates (or associated
GIS Certificates), or any other state or federal acts, Laws or regulations that
provide offsets, allowances or credits related to energy or emissions

 

“Environmental Liens” means a Lien in favor of a Governmental Authority or other
Person (a) for any Liability under an Environmental and Safety Requirement or
(b) for Losses arising from or costs incurred by such Governmental Authority or
other Person in response to a Release or threatened Release of Hazardous
Materials.

 

“EPC Agreement” means that certain Amended and Restated Turnkey Agreement for
the Design, Construction and Delivery of a Biogas Plant between Auspark LLC and
Orbit Energy Charlotte, LLC, dated June 5, 2014, as amended through the date
hereof, with respect to the Project.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“FERC” means the Federal Regulatory Energy Commission.

 

“Governmental Authority” means any federal, state, municipal, foreign or other
government, governmental department, commission, board, bureau, agency or
instrumentality, or any private or public court or tribunal.

 

“Hazardous Material” means any (a) substance, material, product or waste that is
defined, characterized or otherwise considered to be toxic, hazardous,
dangerous, a pollutant, a contaminant, or words of similar import, in or
regulated pursuant to any Environmental and Safety Requirement; (b) petroleum or
petroleum product, including crude oil or any fraction thereof; (c) natural gas,
synthetic gas, or any mixture thereof; or (d) polychlorinated biphenyl,
asbestos, mold or mold spore, urea formaldehyde foam, or radon.

 

“Intellectual Property” means (a) Patents, (b) Trademarks, (c) copyrights in any
work of authorship, including registrations and applications for registration,
copyrights in computer software or programs, documentation (including without
limitation design specifications, schema specifications, functional
specifications, test specifications, requirements specifications and user
documentation), databases and Internet website content, (d) industrial designs,
including registrations and applications for registration, (e) data base rights,
(f) Internet domain names, and rights in e-mail addresses, (g) trade secrets,
rights in Confidential Information and other intellectual property rights, and
(h) all Claims and rights to sue at law or in equity for any past or future
infringement or other impairment of any of the foregoing, including the right to
receive all proceeds and damages therefrom, and all rights to obtain renewals,
continuations, divisions, or other extensions of legal protections pertaining
thereto.

 



28

 

 

“Interconnection Agreement” means that certain North Carolina Interconnection
Agreement between Duke Energy Carolinas, LLC and Orbit Energy Charlotte, LLC,
dated November 25, 2013.

 

“Knowledge” means with respect to Development, the actual knowledge of Shlomi
Palas, Gary Kuehl, Mark Radon, Efim Monosov, Schlomo Zakai and Roy Amitzur,
provided however, absent fraud, these individuals shall have no personal
liability under this Agreement.

 

“Law” means all provisions of laws (including common law), statutes, ordinances,
rules, regulations, permits, certificates, orders or judgments of any
Governmental Authority.

 

“Liability” means any liability or obligation of any nature (whether known or
unknown, matured or unmatured, secured or unsecured, fixed or contingent,
accrued or unaccrued).

 

“Lien” means any lien, encumbrance, mortgage, deed of trust, security interest,
easement, pledge, assessment, lease, adverse claim, levy, charge, transfer
restriction, option or other restriction or third-party right.

 

“Loss” means any action, cost, damage, disbursement, expense, liability, loss,
deficiency, obligation, penalty or settlement of any kind or nature, including
but not limited to, interest or other carrying costs, penalties, reasonable
legal, accounting and other professional fees and expenses incurred in the
investigation, collection, prosecution and defense of claims and amounts paid in
settlement, that may be imposed on or otherwise incurred or suffered by the
specified Person, excluding any indirect, special, incidental, consequential,
punitive damages or lost profits, except to the extent such damages are
recovered by third parties in connection with Third Party Claims that are
indemnified under this Agreement.

 

“Material Adverse Event” means any material adverse event affecting the
business, affairs, operations, assets, properties, Liabilities, results of
operations or condition (financial or otherwise) of the Project LLC or the
Project.

 

“North Carolina Tax Credit” means tax credits for investing in renewable energy
projects allowable under Sections 105-129 et seq. of the General Statutes of
North Carolina.

 

“Organizational Documents” means, with respect to any Person, articles of
incorporation, articles of organization, certificates of incorporation,
certificates of formation, by-laws, partnership agreements, memoranda of
association, articles of association, limited liability company agreements,
joint venture agreements, instruments or documents, individually or
collectively, pursuant to which such Person is established or organized, and
that govern the internal affairs of such Person or such documents as may be
amended from time to time.

 

“Patents” means all patents, patent applications, including utility and design
patents, statutory invention registration, including any divisions, reissues,
re-examinations, continuations, renewals and extensions thereof, and all
inventions, including the right to file applications and the priority right.

 



29

 

 

“Permits” means licenses, permits, approvals, registrations and other
authorizations issued by Governmental Authorities.

 

“Permitted Encumbrance” means any (a) Encumbrances of mechanics or materialmen
or other similar liens incurred in the ordinary course of business for sums not
yet due or, if due, the payment of which is being contested in good faith
through appropriate proceedings so long as such proceedings shall not interfere
with the development, construction, operation or maintenance of the Project, or
a bond or other security has been posted or provided in such manner and amount
as to assure that any amounts determined to be due will be promptly paid in full
when such contest is determined; (b) zoning, building codes and other land use
laws regulating the use or occupancy of real property or the activities
conducted thereon which are imposed by any Governmental Authority having
jurisdiction over such real property; or (c) easements, covenants, conditions,
restrictions and other similar matters affecting real property and listed on
Schedule C.

 

“Permitted Transferee” has the meaning specified in the LLC Agreement.

 

“Person” shall be construed in the broadest sense and means and includes any
natural person, a partnership, a corporation, an association, a joint stock
company, a limited liability company, a trust, a joint venture, an
unincorporated organization and any other entity or Governmental Authority.

 

“Power Purchase Agreement” means that certain Amended and Restated Renewable
Energy Power Purchase Agreement between Duke Energy Carolinas, LLC and Orbit
Energy Charlotte, LLC, dated on or about October 2012, with respect to the
Project, as amended by a First Amendment dated April 25, 2013 and a Second
Amendment dated January 31, 2014, as presented by Development to Investor prior
to the date of this Agreement.

 

“Power Purchaser” means Duke Energy Carolinas, LLC.

 

“Project Intellectual Property” means, to the extent and only to the extent
owned or validly licensed to Project LLC and used exclusively for the
development, permitting, acquisition, installation, ownership, marketing, sale,
financing and planned operation of the Project: all Patents and industrial
designs (including any continuations, continuations-in-part, renewals, reissues
and applications for any of the foregoing); copyrights (including any
registrations and applications for any of the foregoing); Trademarks, mask
works, service marks, service names, logos, internet domain names (together with
all goodwill, registrations and applications related to the foregoing);
technology, know-how, processes, trade secrets, inventions, proprietary rights,
proprietary data, formulae, research and development data, databases, computer
software programs and other intellectual property as provided by applicable Law
or any of the Contracts, and any registrations or applications for the same and
all goodwill associated therewith.

 

“Project LLC Pre-Closing Liabilities” means, with respect to the Project LLC,
(a) any Liabilities, including, without limitation, any Claim by a third party
to the extent accrued or incurred or otherwise arising or occurring prior to the
Closing, and (b) any Liabilities arising out of or occurring as a result of the
Orbit Purchase Agreement or Development’s failure to perform its obligations
under the Project LLC Purchase Agreement.

 



30

 

 

“Project Miscellaneous Assets” means, with respect to the Project, the right of
Development or Project LLC to any and all (a) refundable deposits in connection
with any utility service exclusively relating to the development, permitting,
acquisition, installation, ownership, marketing, sale, financing and planned
operation of the Project; (b) all videotapes, films, brochures, marketing
packages and other advertising and promotional materials used exclusively in
connection with the Project; (c) the work product and goodwill exclusively
relating to the development, permitting, acquisition, installation, ownership,
marketing, sale, financing and planned operation of the Project, including all
studies and reports relating to the Project or the technology contemplated to be
used therein; (d) all proposals, estimates, projections and plans prepared by
architects or engineers relating exclusively to the development, permitting,
acquisition, installation, ownership, marketing, sale, financing and planned
operation of the Project; (e) all rights, title and interests in and to all
Environmental Attributes related to, or to be generated or produced by, the
Project after the Closing Date, and all proceeds and benefits thereof and
therefrom; and (f) all other books and records relating to the Project and
Project LLC.

 

“Purchase Agreement” has the meaning set forth in Section 3(p)(ii).

 

“Release” means any spilling, leaking, pouring, emitting, emptying, discharging,
injecting, escaping, migrating, seeping, leaching, dumping or disposing of any
substance, material, product or waste (including the abandonment or discarding
of a barrel, container or any other receptacle containing a substance, material,
product or waste) into or through the environment.

 

“Releasees” has the meaning set forth in Section 7(f).

 

“Releasors” has the meaning set forth in Section 7(f).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means, with respect to any Person, any currently existing or future
corporation or other entity (a) more than fifty percent (50%) of the voting
stock in which is owned or controlled, directly or indirectly, by such Person or
by any Subsidiary of such Person or (b) which is otherwise controlled, directly
or indirectly, by such Person or by any Subsidiary of such Person or otherwise.

 

“Tax” or “Taxes” means, with respect to any Person, (a) all income taxes
(including any tax on or based upon net income, or gross income, or income as
specially defined, or earnings, or profits, or selected items of income,
earnings or profits) and all gross receipts, sales, use, ad valorem, transfer,
franchise, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium, property or windfall profits taxes, alternative or add-on
minimum taxes, customs duties or other taxes, fees, assessments or charges of
any kind whatsoever, together with any interest and any penalties, additions to
tax or additional amounts imposed by any taxing authority (domestic or foreign)
on such Person and (b) any Liability for the payment of any amount of the type
described in the immediately preceding clause (a) as a result of (1) being a
“transferee” (within the meaning of Section 6901 of the Code or any other
applicable Law) of another Person, (2) being a member of an affiliated,
combined, consolidated or unitary group or (3) any Contract.

 



31

 

 

“Trademarks” means all registered or unregistered trademarks, trade names,
business names, corporate names, brand names, brands, designs, trade dress,
logos, slogans, identifying indicia and service marks, including registrations
and applications for registration thereof.

 

“Transmission Provider” means Duke Energy Carolinas, LLC.

 

(b)          Index of Certain Other Definitions

 

The following capitalized terms used in this Agreement have the meanings located
in the corresponding Section referred to below:

 

Term Section AAA ‎Section 16 Agreement Preamble Cap ‎Section 8(c) Claimant
‎Section 8(b)(ii) Closing ‎Section 2   Closing Date ‎Section 2 Company Preamble
Cash Consideration Section 1 Contract ‎Section 3(j) Development Preamble
Encumbrances ‎Section 3(h)(iv) Fundamental Representations ‎Section 8(a)
Indemnified Parties ‎Section 8(b)(i) Indemnitor ‎Section 8(b)(i) Investor
Preamble Orbit Purchase Agreement Recitals Outstanding Permits ‎Section 3(k)(i)
Proceedings ‎Section 3(l) Project Recitals Project Assets Section 3(h)

Project LLC

Project LLC Purchase Agreement

Recitals

Recitals

Real Property‎

Real Property Closing

Section 3(p)

Recitals

Related Party ‎Section 3(n) Series A Units Recitals

Series B Units

Seller

Recitals

Recitals

Third Party Claim ‎Section 8(b)(ii)

 

32

 

 

(d)          Rules of Construction

 

The use in this Agreement of the term “including” means “including, without
limitation.” The words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole, including the schedules and
exhibits, as the same may from time to time be amended, modified, supplemented
or restated, and not to any particular section, subsection, paragraph,
subparagraph or clause contained in this Agreement. All references to sections,
schedules and exhibits mean the sections of this Agreement and the schedules and
exhibits attached to this Agreement, except where otherwise stated. The title of
and the section and paragraph headings in this Agreement are for convenience of
reference only and will not govern or affect the interpretation of any of the
terms or provisions of this Agreement. The use herein of the masculine, feminine
or neuter forms will also denote the other forms, as in each case the context
may require or permit. Where specific language is used to clarify by example a
general statement contained herein, such specific language will not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement has been
chosen by the parties to express their mutual intent, and no rule of strict
construction will be applied against any party. Unless expressly provided
otherwise, the measure of a period of one month or year for purposes of this
Agreement will be that date of the following month or year corresponding to the
starting date.

 

[Signature pages follow]

 

33

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Development and
Indemnification Agreement on the date first above written.

 

Concord Energy Partners LLC   a Delaware limited liability company       By:
York Renewable Energy Partners LLC, its   Sole Member         By:         Name:
Richard P. Swanson       Title: General Counsel  

 



[Signature Page: Development and Indemnification Agreement]

  

 

 

 

York Renewable Energy Partners LLC   a Delaware limited liability company      
  By:         Name: Richard P. Swanson       Title: General Counsel  

 



[Signature Page: Development and Indemnification Agreement]



 

 

 

 

BLUE SPHERE CORPORATION   a Nevada corporation         By:           Name:      
    Title:    

 



[Signature Page: Development and Indemnification Agreement]

 



 

 

 

Exhibit A

Project LLC Purchase Agreement

 

 

 

 

Exhibit B

Form of LLC Agreement

 

 

 